Citation Nr: 0929813	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with erectile dysfunction and non 
proliferative diabetic retinopathy prior to November 4, 2004, 
and in excess of 40 percent thereafter. 

2.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.
 
3.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.
 
4.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 
1973, from July 1976 to July 1978, and from August 1980 to 
April 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

During the pendency of the appeal, in a March 2008 rating 
decision, the RO granted a higher 40 percent rating for 
diabetes mellitus with erectile dysfunction and non 
proliferative diabetic retinopathy, effective November 4, 
2004.  Since this increase did not constitute a full grant of 
the benefit sought, the Veteran's claim for an increased 
rating for diabetes mellitus, before and after November 4, 
2004, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Lastly, the Board notes that in a July 2009 informal hearing 
presentation, the Veteran's representative raises a claim for 
a total disability rating for individual unemployability 
(TDIU).  The claim for TDIU is referred to the RO for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that a January 2008 VA eye 
examination report, pertaining to additional disabilities 
related to the Veteran's service-connected diabetes mellitus 
on appeal, was associated with the claims file after the 
issuance of the most recent supplemental statement of the 
case (SSOC).  Thus, this report has not been considered by 
the RO and neither the Veteran nor his representative has 
expressly waived initial RO consideration of the evidence.  
Thus a remand for RO consideration of this evidence, in the 
first instance, and issuance of an SSOC reflecting such 
consideration, is warranted.  See 38 C.F.R. § 19.31, 19.37 
(2008).

It is noted that mild diabetic retinopathy is noted in these 
records but was not found a month earlier on VA examination.

In addition, while the Veteran received a July 2007 notice 
letter compliant with the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Veteran has not yet 
been provided VCAA notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (as regards minimum 38 U.S.C.A. 
§ 5103(a) notice requirements for increased rating claims).  
Thus, on remand, the RO should ensure that its notice to the 
Veteran meets the requirements of Vasquez-Flores.

Furthermore, given the Veteran's and his representative's 
assertions in various written documents that the Veteran's 
ability to work has been impacted by his service-connected 
diabetes mellitus, peripheral neuropathy of the left and 
right lower extremities, and hypertension; on remand, the RO 
should also consider whether these claims meets the criteria 
for submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2008).  See Thun v. Peake, 22 Vet. 
App. 111 (2008) (the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).
 
Lastly, in readjudicating each increased rating claim, the RO 
must document its specific consideration of whether "staged 
ratings" (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007), are 
appropriate.

Accordingly, these matters are REMANDED for the following 
actions:

1. The RO/AMC should send to the Veteran 
and his representative a notice letter 
complaint with Vazquez-Flores (cited to 
above). 

2. After completing the requested action, 
and any additional development deemed 
warranted, the RO/AMC should readjudicate 
each of claims on appeal in light of all 
pertinent evidence and legal authority, 
to include consideration of all 
applicable diagnostic codes (e.g., the 
Veteran's service-connected diabetes 
mellitus on appeal is rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913, 
which provides that compensable 
complications of diabetes are to be rated 
separately unless they are part of the 
criteria used to support a 100 percent 
rating).  This review should also include 
undertaking pertinent development to 
determine the extent of diabetic 
retinopathy if any.  Moreover, the review 
should include evidence added to the 
record since the last supplemental 
statement of the case was issued.

The RO/AMC's readjudication should also 
include consideration of whether "staged 
rating," pursuant to Hart (cited to 
above), is appropriate, and specifically 
address whether the criteria for invoking 
the procedures for referral of the claim 
for extra-schedular consideration, 
pursuant to 38 C.F.R. § 3.321(b)(1), are 
met.

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

